Citation Nr: 0937318	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right knee arthroscopy with 
meniscectomy.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of the right knee.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected right knee 
disabilities.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disabilities.

5.  Entitlement to special monthly compensation (SMC) based 
upon the loss of use of the right lower extremity.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946 and from February 1948 to February 1951.  Additionally, 
he served from February 1951 to December 1953 but was 
discharged due to unsuitability for this period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, Puerto Rico.

This appeal was remanded by the Board in July 2008 for 
further development and is now ready for disposition on all 
issues on appeal, with exception of the Veteran's claim for 
TDIU.

In May 2008, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
residuals of a right knee arthroscopy with meniscectomy has 
been manifested by pain and recurrent subluxation or lateral 
instability, as well as a scar that is painful upon 
examination.  However, ankylosis has not been shown.  

2.  Throughout the entire period of the claim, the Veteran's 
right knee degenerative arthritis has been manifested by 
extension limited to 30 degrees.

3.  A chronic back disorder was not manifest during service; 
associated pathology was not identified until 1983. 

4.  A chronic left knee disorder was not manifest during 
service; associated pathology was not identified until 1997. 

5.  The Veteran's currently-diagnosed left knee disorder and 
back disorder are unrelated to service or any service-
connected disability.

6. The Veteran, due to his service-connected disabilities, 
has not suffered the anatomical loss or loss of use of his 
right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a right knee arthroscopy with 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259 (2008).

2.  The criteria for entitlement to a separate compensable 
rating for a right knee scar have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.118, DC 7804 (2008).

3.  The criteria for a disability rating of 40 percent, but 
no higher, for degenerative arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5260, & 5261 (2008).

4.  A back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

5.  A left knee disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

6.  The criteria for SMC based on loss of use of the right 
lower extremity are not met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Right Knee Arthroscopy with Meniscectomy

The Veteran is currently assigned a 30 percent disability 
rating under DC 5003-5257 for residuals of an arthroscopy 
with meniscectomy, the maximum rating authorized under the 
diagnostic criteria governing recurrent subluxation and 
lateral instability.  

Therefore, as he is in receipt of the maximum rating for 
subluxation and instability, the Board will consider whether 
he is entitled to separate compensable ratings for any 
additional right knee pathology, including the following:

*	knee ankylosis in a favorable angle (a separate 30 
percent disabling under DC 5256);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (a separate 
20 percent rating under DC 5258);
*	symptomatic removal of semilunar cartilage (a separate 
10 percent rating under DC 5259);

Initially, the Board finds that ankylosis of the right knee 
is not present.  In fact, the October 2008 VA examination 
expressly found "no ankylosis," and, therefore, a separate 
rating under DC 5256 is not warranted.

The Board also notes that the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a rating pursuant to DC 5258.  While the October 2008 
VA examination noted a right knee meniscal injury, there was 
no mention of any cartilage dislocation.  In fact, September 
2001 X-ray findings were absent of any cartilage-related 
pathology.  Without evidence of cartilage dislocation, a 
separate rating under DC 5258 is not for application. 

Further, while it is noted that the Veteran had a right knee 
meniscectomy in 1946, the evidence of record does not 
indicate that removal of the cartilage resulted in any 
related pathology that has not already been encompassed in 
his present disability rating.  Specifically, although it was 
noted that the Veteran experienced instability as a result of 
the operation, he is already separately rated for instability 
under DC 5256.  Therefore, to apply a separate rating for 
instability as a result of the 1946 meniscectomy under the 
provisions of DC 5259 would result in pyramiding of 
symptomatology.  However, "pyramiding" or the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided under the regulations. 38 C.F.R. § 4.14 (2009).   
Accordingly, the Board finds that a separate rating for 
symptomatic removal of cartilage based upon a current 
disability of instability is not warranted.
However, as the evidence indicates that the Veteran has a 
scar resulting from his in-service arthroscopy and 
meniscectomy, the Board has also considered whether a 
separate evaluation for his scar may be warranted.

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Under the applicable rating provisions for scars (DCs 7801, 
7802, 7803, 7804, or 7805), in order to obtain a compensable 
disability rating for a right knee scar, the evidence must 
show:

*	scars, other than the head, face, or 
neck, that are deep or cause limited 
motion in an area or areas exceeding 
6 square inches (10 percent 
disabling under DC 7801); 
*	scars, other than the head, face, or 
neck, that are superficial and that 
do not cause limited motion in an 
area or areas of 144 square inches 
or greater (10 percent under DC 
7802);
*	superficial and unstable scars (10 
percent under DC 7803);
*	superficial scars that are painful 
upon examination (10 percent under 
DC 7804); or
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805).

Here, the Board finds that a separate compensable rating for 
scars is indeed warranted.  Specifically, in an October 2008 
VA examination of the post-arthroscopy scar, the examiner 
noted that the scar was superficial and did not adhere to the 
underlying tissue.  Moreover, the October 2008 examiner noted 
pain in the scar upon examination.  Because the evidence 
demonstrates a superficial scar that is painful upon 
examination, the Board finds that a separate 10 percent 
rating under DC 7804 is warranted.  

In order to obtain an evaluation for a right knee scar in 
excess of 10 percent, the evidence must demonstrate:  

*	scars, other than the head, face, or 
neck, that are deep or cause limited 
motion in an area or areas exceeding 
12 square inches (20 percent 
disabling under DC 7801)
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805).

Here, the October 2008 examination clearly identified the 
right knee scar as a lineal scar that measured 5 centimeters.  
Moreover, the examiner expressly indicated that the scar did 
not result in any limitation of function.  Accordingly, a 
higher rating under either DC 7801 or DC 7805 is not 
warranted.  

Moreover, the Board finds that the Veteran's pertinent 
symptoms remained constant throughout the course of the 
period on appeal.  Consequently, the Board concludes that 
such staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Degenerative Arthritis of the Right Knee

The Veteran is currently assigned a 20 percent disability 
rating under DC 5003-5261 for degenerative arthritis of the 
right knee based upon limitation of extension.  
Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Pursuant to DC 5261, extension of the leg limited to 10 
degrees is rated 10 percent disabling; extension of the leg 
limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees 
is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 
C.F.R. § 4.71a. 

After a careful review of the evidence of record, the Board 
finds that a higher rating for degenerative arthritis based 
upon limitation of extension is warranted.  Specifically, 
even though the February 2004 VA examination noted that 
extension was limited only by 10 degrees, the more recent 
October 2008 VA examination indicated extension to 0 degrees 
(anatomically normal) but, importantly, noted the presences 
of pain in the last 30 degrees of motion.  As pain was noted 
in the last 30 degrees of extension, the Board interprets 
these findings to mean that his extension was limited at this 
point, i.e. that extension is limited to 30 degrees despite 
the fact that he actually able to move the knee with pain to 
the 0-degree position.  

In giving due consideration the medical evidence 
demonstrating limitation of extension to 30 degrees, the 
Board finds that the 40 percent disability rating is 
warranted pursuant to DC 5261.  However, as extension has not 
been shown to be limited to 45 degrees, the next-higher 
rating under DC 5261 (a 50 percent rating) is not for 
application.  

In determining whether a separate compensable rating is 
warranted for limitation of flexion, the Board finds that the 
evidence does not support a separate compensable rating under 
DC 5260.  Here, the February 2004 VA examination noted 
flexion to 87 degrees, and a more recent the more recent 
October 2008 VA examination also noted substantial flexion of 
the right knee, from 0 degrees to 120 degrees, with painful 
motion noted in the last 30 degrees of motion.  Without 
evidence of limitation of flexion of the right knee to 45 
degrees, a separate compensable rating of 10 percent for the 
service-connected disability of this joint is not warranted.  
38 C.F.R. § 4.71a, DC 5260.  

Further, the Board has also considered of the DeLuca factors 
but finds that, even contemplating any additional functional 
impairment resulting from the Veteran's complaints of right 
knee pain and associated symptomatology, the evidence still 
does not show limitation of extension or flexion that more 
nearly approximates the criteria for the next higher rating 
for the right knee.  Again, the Board reiterates that, 
despite complaints of pain, the Veteran was nonetheless able 
to ambulate with the use of a one-point cane for 20 minutes.  
Thus, the Board finds that the Veteran's symptoms do not more 
nearly approximate the next higher rating for limitation of 
extension or flexion of the right knee, even with 
consideration of the DeLuca factors.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's right knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

	Here, the evidence does not demonstrate frequent periods of 
hospitalization for the right knee.  Further, the Board finds 
that the Veteran's statements indicating that he stopped 
working after he initially injured his right knee in service 
are contradictory to other evidence of record.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported 
history of unemployment since service, while competent, is 
nonetheless not credible.  Specifically, at a previous 
hearing before the Board in August 1984, the Veteran and his 
wife testified that he had worked as an automobile mechanic 
for several years until he was ran over and struck by a car 
in a non-service related accident.  Moreover, the Board notes 
the objective medical evidence of record, which demonstrates 
that the Veteran is able to ambulate long distances with a 
wheel chair and short distances with the use of a cane.  

In light of the inconsistency of the Veteran's testimony, as 
well as the demonstrated functional capability of the right 
knee demonstrated upon examination, the Board finds that the 
evidence indicates that his right knee disabilities have not 
caused marked interference with employment beyond that 
already contemplated by the rating criteria.  Accordingly, 
the Board finds that the requirements for a referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Accordingly, the Board finds that the Veteran's right knee 
degenerative arthritis, as manifested by limitation of 
extension to 30 degrees, warrants an increase to 40 percent, 
but no higher, under DC 5261.  To this extent, the appeal is 
granted.  

Application of the Amputation Rule

The "Amputation Rule" set forth in 38 C.F.R. § 4.68 
provides that "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  38 
C.F.R. § 4.68 (2008).  This provision expressly states that, 
for disabilities below the knee, the combined evaluations 
shall not exceed 40 percent.

Therefore, even though using the Combined Ratings Table found 
at 38 C.F.R. § 4.25, the Veteran's disabilities of the right 
knee result in a combined rating in excess of 40 percent, he 
will nonetheless be limited to a combined evaluation of 40 
percent, which is the maximum combined rating authorized by 
the "Amputation Rule."

Service-Connection Claims For Back And Left Knee Disabilities

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claims for service connection for a 
back disorder and a left knee disorder in December 2006, the 
amendment is not applicable to the current claim. 

In the present case, the Veteran is claiming entitlement to 
service connection for a left knee disorder and a back 
disorder.  It is his contention that his disorders are 
secondary to his service-connected right knee disabilities.

A review of service treatment records is negative for any 
complaints of, treatment for, or a diagnosis related to the 
left knee or back, or otherwise reasonably attributed 
thereto.  In fact, the Veteran did not report any history of 
a "trick" or locked knee, or any history of a bone, joint, 
or other deformity in his Report of Medical History in 
December 1953 upon separation from service.  Moreover, his 
separation examination revealed "normal" findings of the 
spine and lower extremities.  Therefore, no chronic left knee 
disorder or back disorder was noted in service.  

	Next, a review of the post-service evidence does not reflect 
associated symptomatology for many years after service 
discharge.  Specifically, the evidence does not reflect 
treatment related to a back disorder until 1983, 
approximately 30 years following discharge from service.  
Moreover, a left knee disorder was first diagnosed in 1997, 
more than 40 years after service separation.  Given the fact 
that left knee and back pathology was not identified until 
many decades after discharge, the competent evidence does not 
reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to the claimed disorders for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
	10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience left knee and back 
symptoms after his right knee was injured in service.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued respiratory symptomatology since active 
service, while competent, is nonetheless not credible.  
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1953) and initial 
reported symptoms related to a back disorder (approximately a 
30-year gap) and left knee disorder (more than a 40-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Further, the Board finds that the Veteran's reported history 
of continued back and left knee problems since his right knee 
injury is inconsistent with the other evidence of record.  
Indeed, when the Veteran first sought treatment for back 
pain, which he attributed to his right knee disorder, he 
stated that he had a history of back pain for a period of 
four to five years.  Moreover, with regard to his claim for a 
left knee disorder, post-service evidence does not reflect 
treatment related to his left knee for nearly 40 years 
following active service, despite the fact that he had 
continued treatment for a right knee disorder during this 
time.  Madden v. Gober, 125 F.3d 1477, 1481 (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of any 
evidence of related pathology for many years after discharge 
from service and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's currently diagnosed left knee and back disorders, 
diagnosed as degenerative joint disease of the left knee and 
as lumbar spondylosis, to service, including as a result of 
his service-connected right knee disabilities, despite his 
contentions to the contrary.    
	
	To that end, it is noted that the Veteran underwent an 
initial VA examination in November 1997 specifically 
undertaken to address the issues on appeal.  At that time, he 
reported a causal connection between his claimed disorders 
and his service-connected right knee disability.  After a 
physical examination, the examiner diagnosed degenerative 
joint disease of the left knee and of the lumbar spine; 
however, he opined that the service-connected right knee 
problems were not the cause of the Veteran's disorders.   
Instead, the examiner stated that the Veteran's degenerative 
joint disease of the left knee and lumbar spine were 
attributable to aging.  
	
	Then, in a more recent VA examination of April 2009, his back 
disorder and left knee disorder were again evaluated.  
Importantly, the VA examiner also concluded that his left 
knee degenerative joint disease and his lumbar spondylosis 
were attributable to aging, suggesting no relationship 
between his claimed disorders and service, including his 
service-connected right knee disorder.
	
The Board notes that the claims file contains differing 
opinions as to whether the Veteran's claimed disorders are 
related to active service.  However, it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  

In this case, the Board points out that the Veteran submitted 
several statements from private physicians asserting a 
relationship between his claimed disorders and his right knee 
disability.  For instance, an August 1983 private opinion 
indicated that his back condition was "best explained" on a 
mechanical basis as a result from the Veteran's gait 
impairment caused by his right knee.  Moreover, a June 2007 
statement indicated that the Veteran's left knee was "most 
probably" related to overcompensation for his right knee.  
	
	However, the Board finds it significant that the private 
medical opinions did not base their opinions on the Veteran's 
current diagnoses of degenerative joint disease or otherwise 
review X-ray findings pertaining to the left knee and back; 
rather, their opinions are limited are based solely upon the 
Veteran's complaints of low back pain and left knee pain, 
and, in some cases, physical examination only.  
	
	The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993).   In this case, as the VA examiners 
submitted diagnoses based not only upon the Veteran's 
reported history, but also upon a review of X-ray findings 
indicating diagnoses of degenerative joint disease of the 
left knee and back, the Board finds the VA examinations to be 
more thorough in scope and, thus, of higher probative value 
than the private medical opinions of record that do not offer 
a diagnosis for the Veteran's complaints of pain or address 
the X-ray findings positive for degenerative changes.  
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed back 
disorder and left knee disorder to service.  However, while 
the Board reiterates that he is competent to report symptoms 
as they come to him through his senses, degenerative joint 
disease or spondylosis are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Accordingly, here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
Veteran's claims for service connection for a left knee 
disorder and a back disorder, the Board is unable to grant 
the benefits sought.

Special Monthly Compensation Claim

The applicable laws and regulations provide that SMC may be 
payable when the Veteran, due to a service-connected 
disability or disabilities, has suffered the anatomical loss 
or loss of use of certain body parts or functions.  For 
example, 38 U.S.C.A. § 1114 provides that SMC may be payable 
when the Veteran has the anatomical loss or loss of use of 
both feet or one hand and one foot, or is blind in both eyes, 
or is permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2009).  

Here, the Veteran claims that he is entitled to SMC based 
upon the loss of use of his right lower extremity.  
Specifically, he alleges that he has been advised that a 
total knee replacement is warranted and that his service-
connected right knee disorder has resulted in the loss of use 
of his right leg.  

After a review of the evidence, however, the Board finds that 
the Veteran has not demonstrated loss of use of his right 
lower extremity.  Although the Board acknowledges that the 
Veteran's demonstrated difficulty walking and standing, as 
well as the fact that he required the use of an assistance 
device in ambulation, he nonetheless demonstrated significant 
function of the right lower extremity.  Specifically, in the 
October 2008 VA examination, it was noted that he was able to 
walk a short distance with the aid of a one-point cane, 
although longer distances required the use of a wheelchair.  
Additionally, in another VA examination taken to evaluate his 
back disorder, he additionally provided that he was able to 
ambulate with the use of a cane for up to 20 minutes, thus 
demonstrating significant ambulatory function of both lower 
extremities.  

Based on the evidence above, and notwithstanding the 
limitation of function demonstrated in the right knee, the 
Board concludes that the Veteran has not lost the actual use 
of the right lower extremity.  Therefore, entitlement to SMC 
based on the loss of use of the right lower extremity is not 
warranted as a matter of law.

Veterans Claims Assistance Act Of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here,  the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in January 2004 and December 2006 
that fully addressed all notice elements and were sent prior 
to the RO's initial decisions in these matters.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Additionally, with respect to the Dingess requirements, in 
March 2006, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Moreover, in 
August 2008, he was notified that to substantiate his 
increased rating claims, the medical or lay evidence must 
show a worsening or increase in severity of the disability.  
The claims were subsequently readjudicated, and a 
supplemental statement of the case was issued in August 2009.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and the Veteran submitted statements and private medical 
evidence in support of his claim.  

Moreover, specific VA medical examinations and opinions 
pertinent to all issues on appeal were obtained in October 
2008.  The Board further finds that the most recent October 
2008 VA examinations were adequate for both evaluation and 
rating purposes; specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  In 
consideration of the above, the Board finds that the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 30 percent for residuals of 
a right knee arthroscopy with meniscectomy is denied.

A separate 10 percent rating for a right knee scar is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A disability rating of 40 percent, but no more, for 
degenerative arthritis of the right knee is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits. 

Service connection for a back disorder is denied.  

Service connection for a left knee disorder is denied.

SMC based upon loss of use of the right lower extremity is 
denied.

	
	REMAND
	
	With regard to the Veteran's claim for TDIU, the Board finds 
that additional development is required to satisfy VA's 
obligations under the VCAA.   Specifically, the Board finds 
that another VA examination is warranted.  
	
In this case, the October 2008 VA examination and April 2009 
addendum did not adequately discuss the effects of the 
Veteran's service-connected right knee disorder on his 
ability to obtain substantially gainful employment.  In Faust 
v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In this case, Veteran essentially contends that his right 
knee disabilities (his only service-connected disabilities, 
rated as 40 percent disabling), have rendered him unable to 
obtain, and maintain, employment.  However, the VA examiner 
merely reiterated the Veteran's contentions, that the 
"[Veteran] alleged his right knee precluded him [from] 
obtain[ing] gainful employment."  Importantly, the examiner 
did not discuss the effects that the Veteran's right knee 
disabilities have on his ability to obtain and maintain 
substantially gainful employment.  

Accordingly, the Board finds that there is insufficient 
medical evidence to decide the claim.  Further, the Board 
concludes that a VA examination and medical opinion is 
required to determine whether his service-connected right 
knee disabilities preclude substantially gainful employment.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate examination to evaluate the 
effects of his service-connected right 
knee disabilities on his ability to 
obtain substantially gainful employment.  

The examination should be conducted by 
person other than the VA examiner who 
provided the April 2009 opinion but who 
is qualified to conduct such an 
examination and offer an opinion 
regarding the Veteran's ability to 
procure, and to maintain, gainful 
employment.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

Specifically, the examiner is requested 
to offer an opinion as to whether the 
Veteran's service-connected right knee 
disabilities are in and of themselves so 
severe as to preclude substantially 
gainful employment.  

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be 
due to external bases such as economic 
factors, but rather to all reasonably 
available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991)

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2.  Then, readjudicate the claim for 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


